—Judgment unanimously affirmed. Memorandum: The contention of defendant concerning County Court’s Sandoval ruling does not survive his plea of guilty (see, People v Green, 146 AD2d 281, affd 75 NY2d 902, cert denied 498 US 860). Considering the factors set forth in People v Taranovich (37 NY2d 442, 445), we conclude
*1008that defendant was not deprived of his constitutional right to a speedy trial (see, People v Jones, 188 AD2d 745, lv denied, 81 NY2d 888). Viewing the evidence, the law and the circumstances of this case as of the time of representation, we further conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137). Finally, the sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Buckley, J. — Robbery, 2nd Degree.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.